DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the amendment and reply filed 9/14/2021 and includes a response to the 1.132 declaration filed 9/14/2021. 
Claims 1-7, 10, 13-25, 27, 29, 31 and 32-33 (new) are pending.
Previous rejections of the objections and rejections under 35 USC 112 are withdrawn in view of the amendments. Previous rejections under 103 are maintained.  A new rejection under 35 USC 103 is provided below for new claim 32. 
Response to Arguments
The declaration under 37 CFR 1.132 filed 9/14/2021 is insufficient to overcome the rejection of claims 1-7, 10, 13-25, 27, 29, and 31 based upon 103 as set forth in the last Office action because: the art teaches the claimed limitations and the affidavit does not distinguish the claims from the closest prior art.
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the previous rejections under 35 USC 112 do not appear to apply to the current claims and therefore a moot. Reply at pp. 15-16. Note the arguments would not be persuasive with respect to the previous claims for the reasons previously discussed. As now written, “the catalyst mixing buffer space is independent and separate from spaces taken by the heat-exchanging element”. This is necessarily true, the fluidizing and mixing space cannot occupy the space of the heat-exchanging element, and this is taught in Li (figure). 
Applicant’s arguments have been previously addressed including in the Reply Brief filed 9/25/2020. 
(I) Applicant argues blending and buffering in a mixing buffer space in a downstream location is not taught. Reply at pp. 17-22. Li teaches using fluidizing gas downstream of the cooling element which mixes and buffers the catalyst before the riser. 
(II) Applicant argues the art fails to teach one reactor comprising one reaction zone. Reply at pp. 22-27. Li teaches one or more risers having two or more reaction zones. However, single reaction zones is well known in the art of FCC and now addressed below. 
(III) Applicant argues that the art previously failed to teach the claim as a whole. Reply at pp. 27-28). However, the arguments center on the lack of teaching of the mixing buffer space. Examiner disagrees as previously discussed. See also Examiner’s Answer, filed 2/7/2019, p. 13.
(iv) Applicant argues unexpected results. Reply at pp. 29-31. Applicant fails to present a showing of unexpected results or improvement over the invention as disclosed in Li. See also Examiner’s Answer, filed 2/7/2019, pp. 14-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-7, 10, 13-25, 27, 29, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chinese Patent Application Publication no. 1664074A, published 9/2/2005 (reference pages below are to the English Translation of CN 1664074A provided by applicant on 06/01/2016 and the figures originally cited).
With respect to claims 1-7, 10, 13-25, 27, 29, 31, and 33, Li discloses an FCC method (see e.g. figure 1; p. 18 - p. 21) comprising: reacting hydrocarbon materials with a catalyst in a riser reactor (p. 1, ¶ 3-4) generating gas, oil, and reacted catalyst (p. 21, ¶ 2); separating the reacted effluent in a settler producing a spent catalyst and a reacted effluent of gas and oil (p. 1, ¶ 3); stripping the separated catalyst in a stripping zone (p. 1, ¶ 3); regenerating the stripped catalyst in a regenerator by burning (p. 1, ¶ 3); and cooling at least a portion of the hot regenerated catalyst in a regenerated catalyst cooler using heat extraction medium fluid 
Li teaches that the regenerated catalyst cooler(s) comprise one or more coolers located inside or outside the regenerator (p. 2, ¶ 4). There may be separate coolers to adjust one or more of the risers and/or the regenerator or one catalyst cooler with a plurality of outlets for sending catalyst to each of the desired riser reactors and regenerator (e.g. p. 2, ¶ 4 to p. 4, ¶ 1). This includes wherein a catalyst cooler is connected to a riser and used to adjust the reaction temperature of each zone in the riser or the temperature. The cooler cools the catalyst to a temperature from 200 to 720ºC (p. 3, ¶ 2). The coolers may comprise a shell which the catalyst flows through and houses tubes (heat taking element) in the upper portion and fluidizing media in the lower portion, each for providing cooling (p. 18, ¶ 3-4). The temperature of the cooled catalyst is controlled using the flowrate of the fluidized media, the heat-taking media through the tube, or by adjusting the temperature of the regenerator which includes by adjusting the flow of cold catalyst returning to the regenerator (p. 4, ¶ 1; p. 8, ¶ 1; p. 18, ¶ 4- p. 20, ¶ 1). Fluidizing medium 35A/B enters the cooler below and downstream from the tubes (heat exchange element) (Figure; see p. 18, ¶ 3-4)). Heat taking media includes water, steam, oil (p. 18, ¶ 4). The term “mixing buffer space” is not used in Li, however, the space in the catalyst cooler in which cooled catalyst and the fluidizing gas mix before leaving the cooler is interpreted as the mixing buffer space for blending and buffering (figures; p. 18, ¶ 3-4). Note, blending is not used in the instant application with respect to the cooler, but does teach the mixing buffer space, for mixing catalyst and fluidized gas and thus blending is interpreted as a synonym for mixing.
Li teaches that the reaction zone may comprise one or more risers having a plurality of zones (p. 5, ¶ 3; p. 6, ¶ 1). One example is one heavy oil riser with two reaction zones (p. 2) wherein the first zone temperature is controlled with cold regenerated catalyst and the second is controlled with a cold shock agent that may include hot or cold regenerated catalyst, among 
Li teaches that the regenerator may comprise single-stage regeneration or two-stage regeneration wherein semi-regenerated catalyst is obtained from a first stage and regenerated in a second stage to obtain fully regenerated catalyst (p. 14, ¶ 3-4). The regeneration device/process may utilize conventional methods and devices for coke-burning regeneration (p. 15, ¶ 2). Hot regenerated catalyst is sent to a cooler or directly to a riser without cooling (p. 3, ¶ 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chinese Patent Application Publication no. 1664074A, published 9/2/2005 (reference pages below are to the English Translation of CN 1664074A provided by applicant on 06/01/2016 and the figures originally cited) in view of Palmas (US 2010/0152515).
With respect to claims 32, Li discloses an FCC method as claimed in claim 1 and described above. Li teaches wherein one or more reactors comprising two or more reaction zones is used. Li is silent regarding the use of only one riser with only one reaction zone. 
However, it is well known in the art that a riser in an FCC system may include a single reaction zone or plurality of reaction zones as taught in Palmas (figure; 0018; 0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the process of Li with a single riser having one reaction zone to do no more than obtain predictable results of conversion of the heavy oil to lighter products using the single reaction zone. While the product slate and operating conditions would be tailored based on the reaction zones provided, whether one, two or six, the use of a single reaction zone is obvious and the results expected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 13-25, 27, 29, 31 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-30 of copending Application No. 17/066,484 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical the limitations of claims 1-7, 10, 13-25, 27, 29, 31 and 32-33 all limitations are claimed in the reference application in overlapping scope.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771